NUMBER 13-08-00462-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JOHNNY PARTAIN,                                                          APPELLANT,

                                           v.

TEXAS STATE BANK,                                                         APPELLEE.


                  On Appeal from the 357th District Court
                       of Cameron County, Texas.



                        MEMORANDUM OPINION

                   Before Justices Yanez, Garza, and Vela
                     Memorandum Opinion Per Curiam

      Appellant, Johnny Partain, pro se, appeals the trial court's order of April 7, 2008,

entitled “Judicial Finding of Fact and Conclusion of Law Regarding a Documentation

Purporting to Create a Judgment Lien.” See TEX . GOV'T CODE ANN . § 51.902 (Vernon
2005). Under the government code, a person against whom a purported judgment was

rendered can file a motion requesting a judicial determination regarding whether the

alleged judgment should be accorded lien status. See generally id. The motion may be

ruled on by a district judge having jurisdiction over real property matters in the county

where the subject documentation was filed. See id. § 51.902(c). The court’s review of the

motion and documentation may be made ex parte, without notice, and may be based solely

on the documentation attached to the motion. See id. The government code further

provides that the court's ruling on the motion, in the nature of a finding of fact and a

conclusion of law, is unappealable if it is substantially similar to the form suggested in the

government code. See id. (emphasis added). Thus, under the plain language of the

statute, our appellate authority in this matter is limited to ensuring that the trial court made

its ruling in the form required by the statute. See id. We are not authorized to review the

substantive determination made by the trial court. See id.; In re a Purported Judgment

Lien Against Barcroft, 58 S.W.3d 799, 801 (Tex. App.–Texarkana 2001, no pet.).

       The trial court’s order of April 7, 2008 is rendered in the precise form provided in the

government code. See id. § 51.902(g). On September 12, 2008, this Court notified

appellant that it appeared that the order from which he was attempting to appeal was not

appealable. Appellant was further informed that if the defects were not cured within ten

days from the date of receipt of that notice, the appeal would be dismissed. Appellant’s

response fails to establish that the trial court’s order is otherwise appealable. Appellant’s

brief likewise fails to establish that the trial court’s order is subject to further review.

       We have exercised our appellate authority in this matter and have ensured that the

trial court’s ruling is in the form required by the statute; we are not authorized to review the


                                                2
substantive determination made by the trial court. See id.; Barcroft, 58 S.W.3d at 801.

Accordingly, the order of the trial court is AFFIRMED.



                                                         PER CURIAM

Memorandum Opinion delivered and
filed this the 30th day of October, 2008.




                                            3